Case 1:19-cr-00561-LAP Document 12 Filed 08/11/19 Page 1 of 2

THE LAW OFFICES OF

ANDREW J. FrRiscH, PLLC

ONE PENN PLAZA
53rd FLOOR
NEW YORK, NEW YORK 10119
(212) 285-8000
FAX: (646) 304-0352

JASON D. WRIGHT
ADMITTED IN NEW YORK. VIRGINIA
AND THE DISTRICT OF COLUMBIA
August 11, 2019 OF COUNSEL

By ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Steven Donziger;
Criminal Docket Number 19-561 (LAP)

Dear Judge Preska:

I have today filed a Notice of Appearance on behalf of Steven Donziger in the
above-referenced case. I will appear with Mr. Donziger at the conference scheduled for
tomorrow, August 12, 2019.

On August 6, 2019, the Court permitted Mr. Donziger’s release pending trial on a
bond in the amount of $800,000 to be secured by cash or property and two financially responsible
co-signers, with home confinement and electronic monitoring. I expect that the bond will be
secured by property with value in excess of $800,000 before the deadline of August 13, 2019.

One of two required co-signers, Mr. Donziger’s wife, has been approved by the government and
has signed the bond.

This past Friday, a second co-signer was approved by the government, but she
changed her mind at the last minute and declined to sign the bond. As the result of Mr.
Donziger’s immediate efforts to identify a substitute second co-signor, attorney Martin Garbus
advised the government on Friday that he would immediately co-sign Mr. Donziger’s bond, but it
was not possible for him to do so in a United States Courthouse on Friday and would be a
hardship for him to do so before September 9, 2019: he is spending the remainder of his summer
in Truro, Massachusetts, just south of Provincetown. As Mr. Garbus has been a member of the
Bar of New York since 1960 and fully understands the import of signing a bond, we respectfully
request that he be permitted to attend the Clerk’s allocution telephonically, sign the bond
remotely, and appear in Court in person to re-sign the bond upon his return to New York on
Monday, September 9, 2019. Mr. Garbus will be available Monday to speak telephonically to
your Honor or a representative of the Court to discuss the import of signing the bond.
Alternatively, we respectfully request that the Court extend the time for a second co-signor to
sign the bond to August 13, 2019.

WWwW.ANDREWFRISCH.COM
Case 1:19-cr-00561-LAP Document 12 Filed 08/11/19 Page 2 of 2

This past Friday, Mr. Donziger surrendered his expired United States passports as
directed by the Court after surrendering his current United States passport earlier in the week. I
shoulder blame for any confusion about this issue. While I was not formally engaged to
represent Mr. Donziger until today, I spent many hours with Mr. Donziger this past week in his
apartment discussing the charges and the Chevron Corporation’s overarching civil litigation from
which the charges arise. During our meetings, Mr. Donziger sought my advice on his expired
passports. As I do not recall ever seeking the surrender of expired passports when I was a
prosecutor or otherwise being aware of surrender of expired passports in any case on which I
have worked, I checked Mr. Donziger’s expired passports to confirm their expiration, advised
him to surrender them when he next met with Pretrial Services, but I did not convey a sense of
urgency or take possession of them, as I would have had I believed their surrender was required.
I have apologized to Mr. Donziger for my bad advice, and I apologize to the Court, but the error
is mine, not Mr. Donziger’s.

It is inconceivable to me that Mr. Donziger would flee. While I fully understand
the wisdom of a secured bond, Mr. Donziger reached out to me shortly after his initial
appearance before your Honor and immediately began getting me up to speed, discussing the
charges and reviewing documents. Ms. Glavin and I have worked very well together in the past,
and I anticipate that she and I will have many constructive conversations to determine whether
there is a viable way to resolve the case short of trial. If not, we will try the case; Mr. Donziger is
fully aware of the possible consequences in the event of an unfavorable verdict and will face
them if and when a trial so results.

Respectfully submitted,
/s/
Andrew J. Frisch

cc: Ms. Rita Glavin
